DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/2022.
Applicant’s election without traverse of Species II (claims 16-19) in the reply filed on 6/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ripoll Anton et al. (US 20020021107 A1).
Regarding claim 1, Ripoll Anton discloses an electricity storage module [0001] comprising: a plurality of electricity storage devices (Figs. 1, 9) [0036] capable of discharging stored electric power [0036]; a device holding part (Fig. 1; 2) in which the plurality of electricity storage devices are held (Fig. 1); a first output terminal (Figs. 1, 9-10; area in the vicinity of bushing 7) and a second output terminal (Figs. 1, 9-10; area in the vicinity of bushing 7) which have polarities different from each other and which are configured to be electrically connected to the plurality of electricity storage devices (Fig. 1); and a terminal attachment part (Fig. 1; 4) having one end portion and another end portion (Fig. 1), the one end portion being configured to have the first output terminal attached thereto (Fig. 1), the other end portion being configured to have the second output terminal attached thereto (Fig. 1), wherein the first output terminal includes a first terminal part (Figs. 9-10; 22-23) protruding to an outer side of the terminal attachment part (Figs. 9-10), and the second output terminal includes a second terminal part (Figs. 1, 9; general vicinity of stamped bushing 7, 7a) capable of being connected to an external terminal or the first terminal part on an inner side of the terminal attachment part (Figs. 1, 9).
Regarding claim 2, Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the first terminal part protrudes in a direction in which the first output terminal and the second output terminal are arranged Figs. 9-10).
Regarding claim 3, Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the first output terminal includes a third terminal part (Figs. 1, 9; general vicinity of stamped bushing 7, 7a) capable of being connected to an external terminal on the inner side of the terminal attachment part (Figs. 9-10).
Regarding claim 4, Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the terminal attachment part or the device holding part has embedded therein nuts (Fig. 10; butterfly nut 24 and part of the bolt surrounded by clamp 23) made from metal ([0057]; the bridge 22 is made of metal and thus at least part of the butterfly nut 24 needs to be metal in order for an electrical connection to be made between adjacent arrangements comprising three batteries) at respective positions that correspond to the second terminal part and the third terminal part which are attached to the terminal attachment part (Fig. 9) ([0057; although not specifically depicted in Fig. 9-10, adjacent batteries 22 will be connected. in part, via butterfly nut 24), and the second terminal part and the third terminal part have formed therein insertion holes ([0057; each bushing 7 will comprise an insertion hole) through which fixing bolts to be fixed to the nuts are passed, respectively ([0057; a bolt is fixed to each butterfly nut 24 in order to apply compression force to the clamps 23 when the butterfly nuts 24 are turned).
Regarding claim 5, Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein a height on the terminal attachment part of the second terminal part and a height on the terminal attachment part of the third terminal part are equal to each other (Figs. 1, 9; each are situated on lid 4), and the first output terminal has a step part (see annotated Fig. 10 below) between the first terminal part and the third terminal part (see annotated Fig. 10 below), the step part being configured to make the first terminal part higher than the third terminal part by a thickness of the second terminal part (see annotated Fig. 10 below).

    PNG
    media_image1.png
    556
    717
    media_image1.png
    Greyscale


Regarding claim 25, Ripoll Anton discloses an electricity storage unit [0001] comprising: a first electricity storage module (Figs. 1, 9)  and a second electricity storage module (Figs. 1, 9) adjacent to the first electricity storage module (Figs. 1, 9), wherein the first electricity storage module and the second electricity storage module each include a plurality of electricity storage devices (Figs. 1, 9) [0036] capable of discharging stored electric power [0036]; a device holding part (Fig. 1; 2) in which the plurality of electricity storage devices are held (Fig. 1); a first output terminal (Figs. 1, 9-10; area in the vicinity of bushing 7) and a second output terminal (Figs. 1, 9-10; area in the vicinity of bushing 7) which have polarities different from each other and which are configured to be electrically connected to the plurality of electricity storage devices (Fig. 1); and a terminal attachment part (Fig. 1; 4) having one end portion and another end portion (Fig. 1), the one end portion being configured to have the first output terminal attached thereto (Fig. 1), the other end portion being configured to have the second output terminal attached thereto (Fig. 1), the first output terminal includes a first terminal part (Figs. 9-10; 22-23) protruding to an outer side of the terminal attachment part toward the second electricity module (Figs. 9-10), and the second output terminal of the second electricity storage module has a second terminal part (Figs. 1, 9; general vicinity of stamped bushing 7, 7a) capable of being connected to the first terminal part on an inner side of the terminal attachment part (Figs. 1, 9).
Regarding claim 26, Ripoll Anton discloses all the limitations of the electricity storage unit above and further discloses wherein the electricity storage unit further comprises a first coupling part (Fig. 4; 14’) and a second coupling part (Fig. 4; 15’) respectively provided at side faces of the first electricity storage module and the second electricity storage module (Fig. 4), the side faces being opposed to each other (Fig. 4); and a coupling member (Fig. 4; 14, 15) configured to couple the first coupling part and the second coupling part (Fig. 4), wherein a position of the first coupling part and a position of the second coupling part are shifted from each other when viewed in an arrangement direction of the first electricity storage module and the second electricity storage module (Fig. 4), whereby the first coupling part and the second coupling part overlap each other when viewed in a direction orthogonal to the arrangement direction (Fig. 4).
Regarding claim 27, Ripoll Anton discloses all the limitations of the electricity storage unit above and further discloses wherein in a state where the first terminal part is connected to the second terminal part, a clearance (see annotated Fig. 4 reproduced below) is provided between the terminal attachment part of the first electricity storage module and the terminal attachment part of the second electricity storage module (see annotated Fig. 4 reproduced below).

    PNG
    media_image2.png
    576
    624
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ripoll Anton et al. (US 20020021107 A1) as applied to claim 1 above, and further in view of Baek et al (US 20150086846 A1).
Regarding claim 6, Ripoll Anton discloses all the limitations of the electricity storage module above but does not disclose wherein the electricity storage module further comprises a first receiving part recessed with respect to a surface of the terminal attachment part, and configured to receive the first output terminal such that movement of the first output terminal into a direction along the surface is restricted; a second receiving part recessed with respect to the surface of the terminal attachment part, and configured to receive the second output terminal such that movement of the second output terminal into a direction along the surface is restricted; a first fixation tool configured to fix the first output terminal into the first receiving part; and a second fixation tool configured to fix the second output terminal into the second receiving part.
Baek teaches an electricity storage module [0003] comprising: a plurality of electricity storage devices (Fig. 2; 1) capable of discharging stored electric power [0034]; a device holding part in which the plurality of electricity storage devices are held (Fig. 2; 10); a first output terminal (Fig. 2; 50) and a second output terminal (Fig. 2; 50) and which are configured to be electrically connected to the plurality of electricity storage devices [0057]; and a terminal attachment part (Fig. 2; 40) having one end portion and another end portion (Fig. 2), the one end portion being configured to have the first output terminal attached thereto (Fig. 2), the other end portion being configured to have the second output terminal attached thereto (Fig. 2), wherein the electricity storage module further comprises a first receiving part (Fig. 5; 42) recessed with respect to a surface of the terminal attachment part (Fig. 5), and configured to receive the first output terminal such that movement of the first output terminal into a direction along the surface is restricted (Fig. 5); a second receiving part (Fig. 5; 42)  recessed with respect to the surface of the terminal attachment part (Fig. 5), and configured to receive the second output terminal such that movement of the second output terminal into a direction along the surface is restricted (Fig. 5); a first fixation tool (Fig. 5; 36) configured to fix the first output terminal into the first receiving part [0061]; and a second fixation tool (Fig. 5; 36) configured to fix the second output terminal into the second receiving part [0061] in order to fix each output terminal to the terminal attachment part [0051].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the first and second receiving part as well as the first and second fixation tool taught by Baek to the electricity storage module of Ripoll Anton in order to fix each output terminal to the terminal attachment part and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ripoll Anton et al. (US 20020021107 A1) as applied to claim 1 above, and further in view of Kwok et al. (US 20140154539 A1) and Tatsumi et al. (US 20160197315 A1).
Regarding claim 7, Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the device holding part includes accommodation parts (Fig. 2; walls of vessel 2 including intermediate partitions 3) each having an inner face of a shape that corresponds to a peripheral face of each of the electricity storage devices (Fig. 2; three cylinders fit inside the three compartments), each accommodation part being configured to accommodate at least a part of a corresponding one of the electricity storage devices (Fig. 2), each electricity storage device has a structure in which: a device element (Fig. 2; 8) is accommodated in a container (Fig. 2; 1) having a bottomed tubular shape (Fig. 2); and an opening of the container is sealed by a sealing body (Fig. 2; top of container 1), in order to fix the sealing body (Fig. 1).
Ripoll Anton does not disclose wherein a peripheral face of the container has formed therein a narrowed part in which a portion, around an outer periphery of the sealing body, of the peripheral face of the container is inwardly narrowed, the inner face of the accommodation part includes a first region that corresponds to the narrowed part, and a second region that is a region other than the first region, a step is formed between the first region and the second region such that an accommodation space of the accommodation part in the first region is greater than an accommodation space of the accommodation part in the second region, and the peripheral face of the electricity storage device is joined to the inner face of the accommodation part by a joining member.
Kwok teaches an electricity storage module [0001] comprising: a plurality of electricity storage devices (Fig. 1; 30) capable of discharging stored electric power ([0021]-[0022]); a device holding part (Fig. 4; 330) in which the plurality of electricity storage devices are held (Fig. 4); and a terminal attachment part (Fig. 1; 230) having one end portion and another end portion (Fig.1), wherein the device holding part includes accommodation parts (Fig. 4; 340) each having an inner face of a shape that corresponds to a peripheral face of each of the electricity storage devices (Figs. 1, 3), each accommodation part being configured to accommodate at least a part of a corresponding one of the electricity storage devices (Figs. 1, 3), each electricity storage device has a structure in which: a device element is accommodated in a container having a bottomed tubular shape (Fig. 2; 130) and an opening of the container is sealed by a sealing body (Fig. 2; 70), in order to fix the sealing body [0023], a peripheral face of the container has formed therein a narrowed part in which a portion, around an outer periphery of the sealing body, of the peripheral face of the container is inwardly narrowed (see annotated Fig. 1 reproduced below), the inner face of the accommodation part includes a first region (see annotated Fig. 1 reproduced below) that corresponds to the narrowed part (see annotated Fig. 1 reproduced below), and a second region that is a region other than the first region (see annotated Fig. 1 reproduced below), a step is formed between the first region and the second region such that an accommodation space of the accommodation part in the first region is greater than an accommodation space of the accommodation part in the second region (see annotated Fig. 1 reproduced below) to secure the plurality of electricity storage devices in the radial direction [0033]. 

    PNG
    media_image3.png
    595
    842
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the accommodation part geometry and electricity storage device geometry taught in Kwok in the electricity storage module of Ripoll Anton to secure the plurality of electricity storage devices in the radial direction and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ripoll Anton does not disclose wherein the peripheral face of the electricity storage device is joined to the inner face of the accommodation part by a joining member.
Tatsumi teaches an electricity storage module [0001] comprising: a plurality of electricity storage devices (Fig. 2; 1); a device holding part (Fig. 2; 5) in which the plurality of electricity storage devices are held (Fig. 2); wherein the device holding part includes accommodation parts (Fig. 2; 50) each having an inner face of a shape that corresponds to a peripheral face of each of the electricity storage devices (Fig. 2), the peripheral face of the electricity storage device is joined to the inner face of the accommodation part by a joining member (Fig. 3; 3) to bind each of the plurality of electricity storage devices to the respective accommodation part [0005].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the joining member taught by Tatsumi to the electricity storage module of modified Ripoll Anton to bind each of the plurality of electricity storage devices to the respective accommodation part and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the joining member includes a double-sided adhesive (Tatsumi; Fig. 3) (Tatsumi; [0050]), and the double-sided adhesive tape is configured as an acrylic adhesive formed in a sheet shape (Tatsumi; [0063]).

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ripoll Anton et al. (US 20020021107 A1), Kwok et al. (US 20140154539 A1) and Tatsumi et al. (US 20160197315 A1) as applied to claim 7 above, and further in view of Kiyoshi et al. (JP 2016081795 A) (patent publication and English machine translation included in one document, provided with the IDS dated 1/4/22).
Regarding claim 9, modified Ripoll Anton discloses all the limitations of the electricity storage module above but does not disclose wherein the device holding part further includes a support part configured to support the peripheral face of the electricity storage device in the second region so as to prevent the electricity storage device from moving in a direction in which the electricity storage device is detached from the accommodation part.
Kiyoshi teaches an electricity storage module (machine translation; [0001]) comprising: a plurality of electricity storage devices (Fig. 3; 21); a device holding part (Fig. 7; 410) in which the plurality of electricity storage devices are held (Fig. 2; 20); a first output terminal and a second output terminal (Fig. 2; each of the two wires that directly connect to connector 304) and which are configured to be electrically connected to the plurality of electricity storage devices (Fig. 2; via wiring board 50); a terminal attachment part (Fig. 3, 41, 42, 470) having one end portion and another end portion (Fig. 3), wherein the device holding part further includes a support part (Fig. 7; 452) configured to support the peripheral face of the electricity storage device in the second region so as to prevent the electricity storage device from moving in a direction in which the electricity storage device is detached from the accommodation part (Fig. 7) (machine translation; [0037]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the support part taught by Kiyoshi to the electricity storage module of modified Ripoll Anton because it is a known configuration suitable for forming a device holding part and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 10, modified Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the support part (Kiyoshi; Fig. 7; 452) is formed as a pair of claw parts that come into contact, from both sides (Kiyoshi; Fig. 7, 452A, 452B), with the peripheral face of the electricity storage device on a side opposite to a side on which the electricity storage device is joined to the inner face of the accommodation part (Kiyoshi; Fig. 7; 410) by the joining member (Tatsumi; Fig. 3; 3), andAmendment dated November 21, 2019 Preliminary Amendmentthe pair of claw parts are elastically deformed so as to be expanded outwardly by the peripheral face of the electricity storage device accommodated in the accommodation part (Kiyoshi; Figs. 3, 9), thereby generating a force that pushes the peripheral face of the electricity storage device against the inner face of the accommodation part (Kiyoshi; machine translation; [0037]).
Regarding claim 11, modified Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein each electricity storage device has a structure in which a positive electrode lead terminal and a negative electrode lead terminal (Ripoll Anton; Fig. 2; one lead terminal is terminal 10 and the other lead terminal is connected to bridge 9) which are connected to the device element (Ripoll Anton; [0011], [0037]) are drawn from the sealing body (Ripoll Anton; Fig. 2; top of container 1).
Modified Ripoll Anton does not disclose wherein the electricity storage module further comprises a connection terminal that includes the first output terminal and the second output terminal and is configured to electrically connect the plurality of electricity storage devices, and the positive electrode lead terminal and the negative electrode lead terminal are connected and fixed to the connection terminal.
Kiyoshi teaches an electricity storage module (machine translation; [0001]) comprising: a plurality of electricity storage devices (Fig. 3; 21); a device holding part (Fig. 7; 410) in which the plurality of electricity storage devices are held (Fig. 2; 20); a first output terminal and a second output terminal (Fig. 2; each of the two wires that directly connect to connector 304) and which are configured to be electrically connected to the plurality of electricity storage devices (Fig. 2; via wiring board 50); a terminal attachment part (Fig. 3, 41, 42, 470) having one end portion and another end portion (Fig. 3), further comprises a connection terminal (Fig. 2; 50, 304) that includes the first output terminal and the second output terminal (Fig. 2) and is configured to electrically connect the plurality of electricity storage devices (machine translation; [0030], and the positive electrode lead terminal and the negative electrode lead terminal (Figs. 3, 5; 22) (machine translation; [0024]) are connected and fixed to the connection terminal (Figs. 3, 5) in order to improve the fixing strength of the electricity storage module to a circuit board and to reduce the height (machine translation; [0014]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the connection terminal taught by Kiyoshi to the electricity storage module of modified Ripoll Anton and to configure the positive electrode lead terminal and the negative electrode lead terminal of modified Ripoll Anton in a manner taught by Kiyoshi in order to improve the fixing strength of the electricity storage module to a circuit board and to reduce the height and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 12-13 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ripoll Anton et al. (US 20020021107 A1) as applied to claim 1 above, and further in view of Kiyoshi et al. (JP 2016081795 A) (patent publication and English machine translation included in one document, provided with the IDS dated 1/4/22).
Regarding claim 12, Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein each electricity storage device includes a pair of lead terminals (Fig. 2; one lead terminal is terminal 10 and the other lead terminal is connected to bridge 9), the terminal attachment part is disposed in an extending direction of the lead terminals from the electricity storage device held in the device holding part (Fig. 2).
Ripoll Anton does not disclose wherein the pair of lead terminals extend to outside and in the extending direction, each lead terminal is electrically connected to a connection terminal (Fig. 2; 9) that includes the first output terminal and the second output terminal and that is attached to the terminal attachment part, and a circuit board is disposed between the device holding part and the terminal attachment part, the circuit board having an electronic circuit part to which the lead terminal is electrically connected.
Kiyoshi teaches an electricity storage module (machine translation; [0001]) comprising: a plurality of electricity storage devices (Fig. 3; 21); a device holding part (Fig. 7; 410) in which the plurality of electricity storage devices are held (Fig. 2; 20); a first output terminal and a second output terminal (Fig. 2; each of the two wires that directly connect to connector 304) and which are configured to be electrically connected to the plurality of electricity storage devices (Fig. 2; via wiring board 50); a terminal attachment part (Fig. 3, 41, 42, 470) having one end portion and another end portion (Fig. 3), and wherein each electricity storage device includes a pair of lead terminals (Fig. 4; 22) that extend to outside (Figs. 3, 5), the terminal attachment part is disposed in an extending direction of the lead terminals from the electricity storage device held in the device holding part (Figs. 3, 5), each lead terminal is electrically connected to a connection terminal (Fig. 2; 304) that includes the first output terminal and the second output terminal (Figs. 2-3, 5) and that is attached to the terminal attachment part (Figs. 3, 5), and in the extending direction, a circuit board (Fig. 3; 50) is disposed between the device holding part and the terminal attachment part (Figs. 3, 5; the circuit board 50 traverses the device holding part and the terminal attachment part and thus is disposed between), the circuit board having an electronic circuit part to which the lead terminal is electrically connected (machine translation; [0019]-[0020]) in order to improve the fixing strength of the electricity storage module to a circuit board and to reduce the height (machine translation; [0014]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the lead terminals of Ripoll Anton in  a manner taught by Kiyoshi and to add the circuit board and connection terminal of Kiyoshi to the electricity storage module of Ripoll Anton in the claimed manner in order to improve the fixing strength of the electricity storage module to a circuit board and to reduce the height and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the circuit board includes a through-hole that is provided for each lead terminal and through which the lead terminal directed toward the terminal attachment part is passed (Kiyoshi; Figs. 3, 5) (Kiyoshi; machine translation; [0030]), and the lead terminal is electrically connected, in a portion of the through-hole, to the electronic circuit part (Kiyoshi; machine translation; [0030]).
Regarding claim 20, modified Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the terminal attachment part is fixed to the device holding part (Ripoll Anton; Fig. 2).
Regarding claim 21, Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein each electricity storage device includes a pair of lead terminals (Fig. 2; one lead terminal is terminal 10 and the other lead terminal is connected to bridge 9), the terminal attachment part is disposed in an extending direction of the lead terminals from the electricity storage device held in the device holding part (Fig. 2).
Ripoll Anton does not disclose wherein the pair of lead terminals extend to outside, each lead terminal is electrically connected to a connection terminal that includes the first output terminal and the second output terminal and that is attached to the terminal attachment part, and wherein the connection terminal includes a terminal connection part extending along the extending direction, and a peripheral face of the lead terminal is connected to the terminal connection. 
Kiyoshi teaches an electricity storage module (machine translation; [0001]) comprising: a plurality of electricity storage devices (Fig. 3; 21); a device holding part (Fig. 7; 410) in which the plurality of electricity storage devices are held (Fig. 2; 20); a first output terminal and a second output terminal (Fig. 2; each of the two wires that directly connect to connector 304) and which are configured to be electrically connected to the plurality of electricity storage devices (Fig. 2; via wiring board 50); a terminal attachment part (Fig. 3, 41, 42, 470) having one end portion and another end portion (Fig. 3), and wherein each electricity storage device includes a pair of lead terminals (Fig. 4; 22) that extend to outside (Figs. 3, 5), the terminal attachment part is disposed in an extending direction of the lead terminals from the electricity storage device held in the device holding part (Figs. 3, 5), each lead terminal is electrically connected to a connection terminal (Fig. 2; 50, 304) that includes the first output terminal and the second output terminal (Figs. 2-3, 5) and that is attached to the terminal attachment part (Figs. 3, 5), and the connection terminal includes a terminal connection part (Fig. 2; 50) extending along the extending direction (Fig. 2), and a peripheral face of the lead terminal (Fig. 5) is connected to the terminal connection part (Fig. 5) in order to improve the fixing strength of the electricity storage module to a circuit board and to reduce the height (machine translation; [0014]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the lead terminals of Ripoll Anton in a manner taught by Kiyoshi and add the connection terminal of Kiyoshi in order to improve the fixing strength of the electricity storage module to a circuit board and to reduce the height and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 22, modified Ripoll Anton discloses all the limitations of the electricity storage module above but does not disclose wherein the terminal attachment part includes an insertion part through which the lead terminal is passed, and the connection terminal is attached to a face, of the terminal attachment part, from which the lead terminal passed through the insertion part protrudes.
Kiyoshi teaches an electricity storage module (Kiyoshi; machine translation; [0001]) and further discloses wherein the terminal attachment part (Kiyoshi; Fig. 3, 41, 42, 470) includes an insertion part (Kiyoshi; Fig. 5; between clamping portions 41 and 42) through which the lead terminal is passed (Kiyoshi; Fig. 5), and the connection terminal (Kiyoshi; Fig. 2; 50, 304) is attached to a face, of the terminal attachment part, from which the lead terminal passed through the insertion part protrudes (Kiyoshi; Fig. 5) in order to improve the fixing strength of the electricity storage module to a circuit board and to reduce the height (machine translation; [0014]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the terminal attachment part of modified Ripoll Anton in a manner taught by Kiyoshi in order to improve the fixing strength of the electricity storage module to a circuit board and to reduce the height and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 23, modified Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the terminal connection part (Kiyoshi; Figs. 2, 5; 50) is provided with a projection, and the peripheral face of the lead terminal is joined to the projection (Kiyoshi; Fig. 5; surface of circuit board 50 closest to power storage body 21).
Regarding claim 24, modified Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the insertion part includes a terminal insertion hole (Kiyoshi; Fig. 5; hole formed between clamping portions 41 and 42) provided for each of the lead terminals (Kiyoshi; Figs. 3, 5), and when the terminal attachment part is viewed in the extending direction, the terminal insertion hole does not overlap the projection (Kiyoshi; Figs. 3, 5; there is a space between the terminal insertion hole and the projection, i.e. at least the height of side portion 416).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ripoll Anton et al. (US 20020021107 A1) and Kiyoshi et al. (JP 2016081795 A) (patent publication and English machine translation included in one document, provided with the IDS dated 1/4/22) as applied to claim 13 above, and further in view of Northcott (US 20090155673 A1).
Regarding claim 14, modified Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the plurality of electricity storage devices are held in the device holding part in a state where the plurality of electricity storage devices are arrayed in one direction (Kiyoshi; Fig. 2),
 Modified Ripoll Anton does not disclose wherein when the arrayed plurality of electricity storage devices are viewed in the extending direction, a connection line that connects the pair of lead terminals of each of the electricity storage devices is inclined with respect to an array direction of the plurality of electricity storage devices, and between the electricity storage devices that are adjacent to each other, the connection lines are respectively inclined to opposite sides with respect to the array direction.
Northcott teaches an electricity storage module [0002] comprising: a plurality of electricity storage devices (Fig. 1; 12) capable of discharging stored electric power [0042]; wherein when the arrayed plurality of electricity storage devices are viewed in the extending direction, a connection line that connects the pair of lead terminals (Fig. 1; 20, 28) [0048] of each of the electricity storage devices is inclined with respect to an array direction of the plurality of electricity storage devices (Fig. 1), and between the electricity storage devices that are adjacent to each other, the connection lines are respectively inclined to opposite sides with respect to the array direction (Fig. 1) in order to monitor the plurality of electricity storage devices [0004].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the connection line of Northcott to the electricity storage module of modified Ripoll Anton because it is a known configuration suitable for the intended purpose of monitoring a plurality of electricity storage devices and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ripoll Anton et al. (US 20020021107 A1) and Kiyoshi et al. (JP 2016081795 A) (patent publication and English machine translation included in one document, provided with the IDS dated 1/4/22) as applied to claim 13 above, and further in view of Lee et al. (US 20140030566 A1).
Regarding claim 16, modified Ripoll Anton discloses all the limitations of the electricity storage module above but does not disclose wherein a temperature sensor is disposed on the circuit board, the temperature sensor being configured to detect a temperature of the lead terminal passed though the through-hole, the electronic circuit part includes a heat generation element, and a distance between the heat generation element and the lead terminal is longer than a distance between the temperature sensor and the lead terminal.
Lee teaches an electricity storage module [0003] comprising a plurality of electricity storage devices (Fig. 1; 10) capable of discharging stored electric power [0040], a device holding part (Fig. 1; 140) in which the plurality of electricity storage devices are held (Fig. 1), wherein each electricity storage device includes a pair of lead terminals (Fig. 2; 10a) that extend to outside (Fig. 2), wherein, in the extending direction, a circuit board (Figs. 1, 2; 15, 120) is disposed between the device holding part (Figs. 1, 2), the circuit board having an electronic circuit part (Figs. 1, 2; 15) to which the lead terminal is electrically connected (Fig. 4), wherein a temperature sensor (Fig. 5; 85) is disposed on the circuit board (Fig. 5), the temperature sensor being configured to detect a temperature of the lead terminal passed though the through-hole (Fig. 5), the electronic circuit part includes a heat generation element (Fig. 5; 81), and a distance between the heat generation element (Fig. 5; the interconnection line 81 located on another busbar 15) and the lead terminal is longer than a distance between the temperature sensor and the lead terminal (Fig. 5) in order to transmit temperature and voltage signals to a battery management system [0089].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the temperature sensor and the heat generation element of Lee to the electricity storage module of modified Ripoll Anton in order to transmit temperature and voltage signals to a battery management system and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 17, modified Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the temperature sensor detects a temperature of one lead terminal (Lee; Fig. 5), of the pair of lead terminals (Lee; Fig. 5), that is closer to the temperature sensor (Lee; Fig. 5), and a distance between the heat generation element (Lee; Fig. 5; the interconnection line 81 located on another busbar 15) and the one lead terminal is longer than a distance between the temperature sensor and the one lead terminal (Lee; Fig. 5).
Regarding claim 18, modified Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein on the circuit board, the heat generation element is disposed on a line that passes the one lead terminal and another lead terminal that is far from the temperature sensor, and on a side opposite to the one lead terminal with respect to the other lead terminal (see annotated Fig. 5 of Lee reproduced below).

    PNG
    media_image4.png
    537
    748
    media_image4.png
    Greyscale

Regarding claim 19, modified Ripoll Anton discloses all the limitations of the electricity storage module above and further discloses wherein the heat generation element is a balancing resistor configured to adjust voltage balance among the plurality of electricity storage devices (Lee; [0089]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                            
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759